Rosekrans, J.
An indictment might have been found the first term after the commission of the offense. It was not material, so far as the finding and presentment of the bill was concerned, where the defendant might be. The finding and presentment of this indictment is all the statute requires to.- , save the rights of the people. We are of opinion that the plea is good, and there must be judgment for the defendant.1

 As to the methods by which the defendant can avail himself of the statute of limitations, see Whart. American Crim. Law (4th ed., §§ 436-449, 545).